     Case 3:20-cv-01892-BEN-BGS Document 7 Filed 12/02/20 PageID.36 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10   DEFENDERS, LLC,                                Case No.: 20-CV-1892-BEN-BGS
                      Plaintiff,
11
     v.
                                                    ORDER GRANTING MOTION TO
12                                                  EXTEND DEFENDANTS’ TIME TO
     MPELL SOLUTIONS, LLC,                          RESPOND TO COMPLAINT
13
     HOMEDAWG, LLC and ORAN M.
14
     THOMAS,
                                                    [ECF No. 6]
15                    Defendants.
16
17         The Parties’ filed a Joint Motion to extend Defendants Mpell Solutions, LLC,
18   Homedawg, LLC, and Oran M. Thomas’s time to respond to the Complaint filed by
19   Plaintiff Defenders, LLC. ECF No. 6. Good cause appearing, the Court GRANTS the
20   motion. Defendants may file their answer or responsive pleading on or before December
21   22, 2020.
22         IT IS SO ORDERED.
23
24   Dated: December 2, 2020                    ______________________________
25                                              HON. ROGER T. BENITEZ
                                                United States District Judge
26
27
28

                                                1
                                                                           20-CV-2168-BEN-WVG
